 
 
I 
111th CONGRESS
1st Session
H. R. 4186 
IN THE HOUSE OF REPRESENTATIVES 
 
December 2, 2009 
Mr. Pomeroy (for himself, Mr. Herger, Ms. Herseth Sandlin, and Mr. Braley of Iowa) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend for 2 years the treatment of certain farming business machinery and equipment as 5-year property for purposes of depreciation. 
 
 
1.Certain farming business machinery and equipment treated as 5-year property 
(a)In generalClause (vii) of section 168(e)(3)(B) of the Internal Revenue Code of 1986 (defining 5-year property) is amended by striking January 1, 2010 and inserting January 1, 1012.   
(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2009. 
 
